In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition for an opportunity to ballot by providing for a write-in candidate pursuant to Election Law § 6-164 in a primary election to be held on September 9, 2003, for the nomination of the Working Families Party as its candidate for the public office of County Executive of Suffolk County, the petitioners appeal from a final order of the Supreme Court, Suffolk County (Pines, J.), dated August 15, 2003, which denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The petitioners are not persons authorized by Election Law § 16-102 to bring this proceeding (see Election Law § 16-102; Matter of Raphael v Montgomery County Bd. of Elections, 175 AD2d 965 [1991]; Matter of Twombly v Hall, 71 AD2d 939 [1979]).
The petitioners’ remaining contentions either are without merit or have been rendered academic in light of our determination. Ritter, J.P., Smith, S. Miller, H. Miller and Townes, JJ., concur.